FILED
                             NOT FOR PUBLICATION
                                                                            FEB 19 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


KEELY JOHNSON,                                   No. 14-15276

                Plaintiff - Appellant,           D.C. No. 3:11-cv-05811-CRB

  v.
                                                 MEMORANDUM*
COUNTY OF SONOMA; CATHERINE
SPEAKS, DEPUTY; GREGORY
HALS, DEPUTY,

                Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Northern District of California
                     Charles R. Breyer, District Judge, Presiding

                              Submitted January 7, 2016**
                               San Francisco, California

Before:         WALLACE and KOZINSKI, Circuit Judges, and WHALEY,***
                Senior District Judge.



          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
           The Honorable Robert H. Whaley, Senior District Judge for the U.S.
District Court for the Eastern District of Washington, sitting by designation.
                                                                                 page 2
      The district court appropriately exercised its discretion in instructing the jury

regarding Ms. Johnson’s excessive force claim. “Jury instructions must be

formulated so that they fairly and adequately cover the issues presented, correctly

state the law, and are not misleading.” Brewer v. City of Napa, 210 F.3d 1093,

1097 (9th Cir. 2000) (quoting Chuman v. Wright, 76 F.3d 292, 294 (9th Cir.

1996)). The instructions given by Judge Breyer easily meet this standard, as they

clearly direct the jury to conduct the essential inquiry in excessive force cases:

whether, given all of the circumstances known to the officer, the use of force was

“objectively reasonable.” See Graham v. Connor, 490 U.S. 386, 396 (1989).

      The absence of an instruction regarding the availability of alternatives to

subdue Ms. Johnson does not render the instructions inadequate. A district court’s

refusal to include detailed instructions addressing specific factors to be considered

is not error where the instructions adequately direct the jury to consider the totality

of the circumstances in determining whether the application of force was

objectively reasonable. See Brewer, 210 F.3d at 1097; see also Fikes v. Cleghorn,

47 F.3d 1011, 1014 (9th Cir. 1995) (“This instruction complies with Graham by

focusing on the totality of the circumstances.” (emphasis in original)). This is

especially true in light of Ms. Johnson’s failure to offer any direct evidence

regarding the availability of alternative methods of control.
                                                                                  page 3
      Despite Ms. Johnson’s contention that she was entitled to the instruction

because the availability of alternatives was her theory of the case, it is not error to

decline to give a “theory-of-the-case instruction” where the remaining instructions

cover the proponent’s theory. Brewer, 210 F.3d at 1097 (quoting United States v.

Lawrence, 189 F.3d 838, 843 (9th Cir. 1999)). The instructions gave Ms. Johnson

ample room to argue her theory of the case to the jury, and otherwise fairly and

adequately covered the issues presented, correctly stated the law, and were not

misleading.

      AFFIRMED.